ON MOTION FOR REHEARING
State, ex rel. City of Hurst, has taken us to task because of our construction of the law in manner so as to accord validity to Colleyville’s 1971 annexation ordinances by the 1976 “waiver” of the City of North Richland Hills.
On this it says our holding is in conflict with our own prior holding in State v. City of Fort Worth, 363 S.W.2d 500 (Tex.Civ. App.—Fort Worth 1962, writ ref’d n. r. e.) in which Judge Boyd of this Court wrote: “Besides, if Everman’s annexation ordinances were void on the dates they were enacted, the release of the territory by Fort Worth (extraterritorial jurisdiction overlap), had that happened, would not operate to revive such ordinances.”
The statement by Judge Boyd was an observation which was not necessary to the ' holding of the case. Also, it antedated August 23,1963, the effective date of V.A.T.S., Art. 970a, “Municipal Annexation Act”, in which there was provision for judicial apportionment.
On this State ex rel. Hurst also says there is conflict with City of Duncanville v. City of Woodland Hills, 484 S.W.2d 111 (Tex.Civ.App.—Waco 1972, writ ref’d n. r. e.). We do not perceive conflict. Therein had been an ordinance waiving complaint and consenting to an annexation of territory by the other municipality, which ordinance was revoked by a subsequent ordinance enacted prior to annexation by the other municipality-
On the Colleyville motion for rehearing that municipality again insists that long prior to the litigation Colleyville had its one-half mile exclusive extraterritorial jurisdiction established, as its says — by legislative grant of August 23, 1963, by V.A.T.S., Art. 970a. Using the premise as a “springboard” Colleyville contends that the apportionment proceeding and judgments, constituting the subject matter of our prior opinions (501 S.W.2d 140 and 521 S.W.2d 727), were all void ab initio for want of power of the trial court to make the adjudication of apportionment; that the judgment ultimately affirmed was nevertheless proper for collateral attack at any time and in any proceeding.
We cannot agree with the contention of Colleyville. Furthermore, the opinions of this Court having received the stamp of the Supreme Court “writ refused, no reversible error”, we consider it the duty of this Court to accord validity to the prior apportionment judgment. If not it would be the province of the Supreme Court, and not this intermediate court, to so declare.
Both parties’ motions for rehearing are overruled.